ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
|-i The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected legal matters, failed to communicate with his clients, and failed to promptly refund unearned fees. Respondent initially did not cooperate with the ODC in its investigation of the complaints filed against him. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael K. LeBlanc, Louisiana Bar Roll number 27834, be suspended from the practice of law for a period of three years, retroactive to July 29, 2008, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.